Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2016/0037245) in view of Deruginsky hereinafter as Deru (US 2007/0076904).

Regarding claim 26, Harrington teaches A sensor device comprising: a transducer (Harrington figures 1-2, ¶0031 “condition sensor 202”) configured to generate an electrical signal (Harrington figures 2, signal 218) responsive to sensed pressure changes (Harrington figures 1-2, ¶0028 “pressure sensor”), the electrical signal including frequency components (Harrington figures 2 and ¶0029-0030, “frequency”); a forward path circuit having an input coupled to the transducer (Harrington figure 2, Band pass filter 220) and configured to receive and condition the electrical signal received from the transducer (Harrington figure 2, Band pass filter 220) and provide the conditioned signal at an output of the forward path circuit (Harrington figure 2, band pass filter 220 outputs a signal to asic 216); and a pressure sensing circuit configured to generate an output signal based in part on the frequency components of the electrical signal (Harrington figure 2 and ¶0029, “condition sensor 202 is configured to act as condition sensor in this low frequency ranges,” 212 determines if low frequency signal is present and determines to act as a condition sensor ASIC), the output signal of the pressure sensing circuit representative of changes in subsonic pressure sensed by the transducer (Harrington ¶0029 “low frequency ranges below that of the acoustic range,” Subsonic signals are defined as signals below the audible range and figure 3, frequency range 302 starting at 0 frequency), however does not explicitly teach a forward path circuit having an input coupled to the transducer and configured to receive and condition the electrical signal received from the transducer and provide the conditioned signal at an output of the forward path circuit.

Deru teaches a forward path circuit having an input coupled to the transducer and configured to receive and condition the electrical signal received from the transducer (Deru figure 12, amplifier 1201) and provide the conditioned signal at an output of the forward path circuit. Deru also teaches changes in subsonic pressure sensed by the transducer (Deru figure 12 and ¶0130. “low gain for frequencies below an audible range”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Deru to improve the known microphone of Harrington to achieve the predictable result of amplifying signals with low distortion (Deru ¶0025-0026). 

Regarding claim 32, Harrington in view of Deru teaches wherein the transducer is a microelectromechanical systems (MEMS) transducer (Harrington figures 1-2, MEMS device 102).

Regarding claim 33, Harrington in view of Deru teaches wherein the frequency components are below a human audible frequency range (Harrington ¶0029 “low frequency ranges below that of the acoustic range,” Subsonic signals are defined as signals below the audible range and figure 3, frequency range 302 starting at 0 frequency).

Regarding claim 34, Harrington in view of Deru teaches the output of the pressure sensing circuit including frequency components in a frequency range down to about 0 Hz (Harrington ¶0029 “low frequency ranges below that of the acoustic range,” 

Regarding claim 35, Harrington in view of Deru teaches wherein the pressure sensing circuit includes a high pass filter configured to filter the low pass signal (Harrington figure 2, Bandpass 220. See pertinent art Barnard ¶0051), the frequency components include frequency components in a first frequency range and frequency components in a second frequency range higher than the first frequency range, and wherein the low pass filter and the high pass filter have a common cut-off frequency equal to a lowest frequency in the first frequency range (Harrington figure 2, Bandpass filter 220. it would have been obvious to one with ordinary skills in the art to adjust the frequency cutoff of the high and low pass filter to attenuate signals in specific frequency ranges since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2016/0037245) in view of Deruginsky hereinafter as Deru (US 2007/0076904) in further view of Frohlich (US 2017/0359036).

Regarding claim 27, Harrington in view of Deru does not teach a feedback circuit including a low pass filter, the feedback circuit configured to generate a feedback signal based on a low pass signal from the low pass filter; and a summing node configured to 

Frohlich teaches a feedback circuit including a low pass filter (Frohlich figure 2c, low-pass filter), the feedback circuit configured to generate a feedback signal based on a low pass signal from the low pass filter (Frohlich figure 2c and ¶0042 “feedback path 30”); and a summing node configured to attenuate the frequency components based on the feedback signal before the electrical signal is provided to the input of the forward path circuit (Frohlich figure 2c, low-pass filter, the low frequency components are added therefore attenuating frequency component).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Frolich to improve the known microphone of Harrington in view of Deru to achieve the predictable result of adaptively adjusting the output signal for stable output levels.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2016/0037245) in view of Deruginsky hereinafter as Deru (US 2007/0076904) in further view of Nicollini (US 2014/0153746).

Regarding claim 28, Harrington in view of Deru does not explicitly teach wherein the transducer includes an acoustic filter having a high pass cut-off frequency below 10 Hz.

Nicollini teaches wherein the transducer includes an acoustic filter having a high pass cut-off frequency below 10 Hz (Nicollini ¶0051, “said high pass filtering function has a high pass cut-off frequency of 6 Hz or about 6 Hz, for example comprised between 4 Hz and 8 Hz”).
	
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Nicollini to improve the known microphone of Harrington in view of Deru to achieve the predictable result of attenuating signals at specific frequency to minimize distortion.

Regarding claim 29, Harrington in view of Deru in further view of Nicollini teaches wherein the feedback circuit constitutes part of an electronic filter having a high-pass cut-off frequency of about 0.1 Hz (Nicollini ¶0051, “said high pass filtering function has a high pass cut-off frequency of 6 Hz or about 6 Hz, for example comprised between 4 Hz and 8 Hz,” it would have been obvious to one with ordinary skills in the art to adjust the frequency cutoff of the high pass filter to attenuate signals in specific frequency ranges since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2016/0037245) in view of Deruginsky hereinafter as Deru (US .

Regarding claim 30, Harrington in view of Deru in further view of Frohlich does not explicitly teach the forward path circuit includes an analog-to-digital converter configured to convert the electrical signal to a digital signal, the low pass filter is configured to generate the low pass signal based on the digital signal, and the feedback circuit includes a digital-to-analog converter coupled to an output of the low pass filter, wherein the digital-to-analog converter is configured to convert the feedback signal to an analog feedback signal.

Joseffson teaches the forward path circuit includes an analog-to-digital converter configured to convert the electrical signal to a digital signal, the low pass filter is configured to generate the low pass signal based on the digital signal, and the feedback circuit includes a digital-to-analog converter coupled to an output of the low pass filter, wherein the digital-to-analog converter is configured to convert the feedback signal to an analog feedback signal (Joseffson figure 21, teaches a forward path circuit with an ADC and the feedback with a DAC).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Joseffson to improve the known microphone of Harrington in view of Deru in further 

Regarding claim 31, Harrington in view of Deru in further view of Frohlich in further view of Joseffson teaches wherein the analog feedback signal is a current signal (Joseffson figure 21, it is inherent analog signal has a current component) and wherein the summing node is configured to add or subtract charge corresponding to the analog feedback signal to or from the electrical signal (Frohlich figure 2c, summer 32).

Claims 36-39 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseffson (US 2014/0086433) in view of Frohlich (US 2017/0359036).

Regarding claim 36, Joseffson teaches A microphone assembly comprising: a microelectromechanical systems (MEMS) transducer configured to generate an electrical signal in response to detecting changes in air pressure (Joseffson ¶0144, “MEMS microphone system”), the electrical signal including frequency components in a first frequency range and frequency components in a second frequency range, the second frequency range higher than the first frequency range (Joseffson ¶0144, “MEMS microphone system,” it is known in the art that microphones can detect audio which may consist of multiple frequency ranges); and an electrical circuit including: a first processing circuit (Joseffson figure 21, signal path 2109), including: a forward path circuit having an input coupled to an output of the MEMS transducer (Joseffson figure 21, buffer/amplifier 2000), an analog to digital (A/D) converter configured generate a digital signal based on the electrical signal (Joseffson figure 21, ADC 2100), and an output, the forward path circuit configured to output an audio signal based on the electrical signal applied to the input of the forward path circuit (Joseffson figure 21, output of ADC 2100); a feedback path having a feedback filter having an input coupled to the forward path circuit and configured to filter the digital signal of the forward path circuit (Joseffson figure 21, 2103, 2106); and a second processing circuit configured to generate an output signal based on the digital signal of the forward path circuit, wherein the output signal of the second processing circuit is indicative of a characteristic of atmospheric pressure measured by the MEMS transducer (Joseffson figure 21, CD), however does not explicitly teach a compensation circuit coupled to an output of the feedback filter, wherein the compensation circuit is configured to cancel frequency components in the first frequency range based on an output signal of the feedback filter, the cancellation occurring before the electrical signal is applied to the input of the forward path circuit.

Frohlich teaches a compensation circuit coupled to an output of the feedback filter (Frolich figure 2C, low pass filter 36 between output of summer 32 and input of amplifier 11), wherein the compensation circuit is configured to cancel frequency components in the first frequency range based on an output signal of the feedback filter (Frolich figure 2C, low pass filter 36), the cancellation occurring before the electrical signal is applied to the input of the forward path circuit (Frolich figure 2C).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Frolich to improve the known microphone of Joseffson to achieve the predictable result of adaptively adjusting the output signal for stable output levels.

Regarding claim 37, Joseffson in view of Frolich teaches a digital-to-analog converter disposed between the output of the feedback filter and an input to the compensation circuit (Joseffson figure 21, 2106 between 2113 and 2103), wherein the compensation circuit includes a summing circuit configured to subtract a signal based on the output signal of the feedback filter from the electrical signal before the electrical signal is input to the forward path circuit (Frolich, summer 32).

Regarding claim 38, Joseffson in view of Frolich teaches wherein the second processing circuit is configured to compensate for a change in a sensitivity of the MEMS transducer due to changes in temperature or changes in frequency of the changes in air pressure (Frolich figure 2C, amplifier 33).

Regarding claim 39, Joseffson in view of Frolich teaches wherein the second processing circuit configured to generate the output signal based on the digital signal of the forward path circuit and the output signal of the feedback filter (Joseffson figure 21, CD).

.

Claims 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseffson (US 2014/0086433) in view of Frohlich (US 2017/0359036) in further view of Nicollini (US 2014/0153746).

Regarding claim 40, Joseffson in view of Frohlich teaches the MEMS transducer is a capacitive sensor (Joseffson figure 21, 400) wherein the output signal of the second processing circuit is indicative of a change in atmospheric pressure measured by the MEMS transducer (Joseffson figure 21, the circuit is based on the input from a microphone which is indicative of a change in atmospheric pressure), however does not explicitly teach a high pass acoustic filter with a cutoff frequency below 0.1 Hz.

Nicollini teaches a high pass acoustic filter with a cutoff frequency below 0.1 Hz (Nicollini ¶0051, “said high pass filtering function has a high pass cut-off frequency of 6 Hz or about 6 Hz, for example comprised between 4 Hz and 8 Hz,” it would have been obvious to one with ordinary skills in the art to adjust the frequency cutoff of the high pass filter to attenuate signals in specific frequency ranges since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Nicollini to improve the known microphone of Joseffson in view of Frohlich to achieve the predictable result of attenuating signals at specific frequency to minimize distortion.

Regarding claim 41, Joseffson in view of Frohlich in further view of Nicollini teaches wherein the second processing circuit is configured to compensate for reduced sensitivity of the MEMS transducer at frequencies below the cutoff frequency (Joseffson Par. 8, by attenuating unwanted signals, the sensitivity in the desired frequency ranges is improved).

Regarding claim 42, Joseffson in view of Frohlich in further view of Nicollini teaches wherein the second processing circuit includes a shelving filter configured to compensate for attenuation of the electrical signal at frequencies below the cutoff frequency (Joseffson Par. 8, by attenuating unwanted signals, the sensitivity in the desired frequency ranges is improved).

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseffson (US 2014/0086433) in view of Frohlich (US 2017/0359036) in further view of Yakura (US 2014/0254835).



Yakura teaches a housing having an external-device interface with electrical contacts, the MEMS transducer and the electrical circuit disposed at least partially in the housing and the output of the electrical circuit coupled to at least one of the electrical contacts (Yakura figure 2 and ¶0036).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yakura to improve the known microphone of Joseffson in view of Frohlich to achieve the predictable result of utilizing a microphone with various electronic devices.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseffson (US 2014/0086433) in view of Frohlich (US 2017/0359036) in further view of Harrington (US 2016/0037245).

Regarding claim 45, Joseffson in view of Frohlich does not explicitly teach wherein the frequency components in the first frequency range are below a human audible frequency range, and wherein the second frequency range includes human audible frequencies.

Harrington teaches wherein the frequency components in the first frequency range are below a human audible frequency range Harrington ¶0029 “low frequency ranges below that of the acoustic range,” Subsonic signals are defined as signals below the audible range and figure 3, frequency range 302 starting at 0 frequency), and wherein the second frequency range includes human audible frequencies (Harrington figure 2, bandpass 220).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Harrington to improve the known microphone of Joseffson in view of Frohlich to achieve the predictable result of extending the acoustic overload point (Harrington ¶0021).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnard (US 2018/0038746).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 
                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652